Citation Nr: 1436227	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  07-33 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for right breast cancer, to include as a result of exposure to ionizing radiation, high energy radar exposure, and chemicals exposure.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to September 1978 and from May 1983 to August 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which is the Agency of Original Jurisdiction (AOJ).  

In December 2007, the Veteran testified at a personal hearing before a Decision Review Officer.  In February 2009, he testified at a personal hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  

The Board denied this appeal in a July 2009 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court) and in April 2010 the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the July 2009 decision, and remanded the matter to the Board for action compliance with the terms of the JMR.  

In March 2011, the Board remanded this matter to the AOJ for additional development.  Subsequent to the return of the matter from the AOJ, the Board requested an independent medical expert opinion.  That opinion, dated in May 2014, is of record.  The Board provided the Veteran and his representative with a copy of that opinion and an opportunity to present further argument and/or evidence.  In a July 2014 document, the Veteran's representative provided additional argument.  

To ensure a total review of the evidence, the Board has reviewed the Veteran's physical claims file and that part of his claims file stored in VA's electronic system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran's right breast cancer did not have onset during active service, did not manifest within one year of separation from active service, and was not caused by his active service.  


CONCLUSION OF LAW

The criteria for service connection for right breast cancer have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), (d), 3.311 (2013)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Merits

The Veteran has provided many theories of causation in this case, theories that the Board has attempted to address over many years.  The Veteran contends that service connection is warranted on theories that his right breast cancer was caused by in-service exposure to ionizing radiation, to tanks, to in-service exposure to non-ionizing radiation (also referred to in this decision as electromagnetic [EM] or radiofrequency [RF] radiation), or in-service exposure to unspecified chemical agents during service in the Persian Gulf.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  38 U.S.C.A. § 5107(a) (West 2002).  

VA shall consider all information and lay and medical evidence of record and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102 (2013).  It is the claimant's general evidentiary burden to establish all elements of a claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  The benefit of the doubt rule does not apply when the unfavorable and favorable evidence is not approximately evenly balanced, or, to state it another way, in equipoise.  Id.  

As a subset of direct service connection, service connection may be presumed for certain chronic diseases, including malignant tumors, if such a disease manifested to a compensable degree within one year of separation from active service; even if not shown during active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  The Veteran does not contend, and there is no evidence of, manifestation of breast cancer during service or within one year of separation from service.  Therefore, service connection may not be presumed by under these provisions.  

Service connection for a disorder claimed as due to in-service ionizing radiation exposure may be presumed via two avenues.  First, by application of 38 U.S.C.A. § 1112(c) as implemented by 38 C.F.R. § 3.309(e), certain types of cancer will be presumptively service connected for radiation-exposed veterans.  Second, enumerated "radiogenic diseases" may be presumptively service connected provided that certain conditions set out in 38 C.F.R. § 3.311(b) (2013) are met. 

Breast cancer is one of the types of cancer that can be presumptively service connected for radiation exposed veterans. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d)(1)(iii).  It is also subject to presumptive service connection as a radiogenic disease. 38 C.F.R. § 3.311(b)(2) (xxii). 

A "radiation-exposed veteran" is a veteran who participated in a radiation risk activity during active service.  38 U.S.C.A. § 1112(3)(A).  A "radiation risk activity" involves certain service in Japan contemporaneous to the latter part of World War II, onsite participation in a test involving the atmospheric detonation of a nuclear device, or service in a capacity that, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384l(14)).  

The Veteran does not allege that he meets the requirements as a radiation-exposed veteran based on service in Japan contemporaneous to the latter part of World War II or onsite participation in a test involving the atmospheric detonation of a nuclear device and the evidence does not support a finding that his service was in a capacity that, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  As such service connection may not presumed in this case based on 38 U.S.C.A. § 1112(c) as implemented at 38 C.F.R. § 3.309(d)(1).  

Service connection may also be presumed for breast cancer if the requirements of 38 C.F.R. § 3.311 are met.  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in § 3.307 or § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  

For claims involving exposure to ionizing radiation, other than based on Hiroshima and Nagasaki occupation claims and atmospheric nuclear test participation claims, a request will made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2).  

As explained in detail later in this decision, all available records have been obtained and associated with the claims file.  Those records do not contain information showing that the Veteran was ever exposed to ionizing radiation.  The only document that mentions radiation is a DA Form 3180, Personnel Screening and Evaluation Record.  On that form there is a section to be filled out only upon disqualification.  In that section there are boxes that can be checked as to the individual's status at time of disqualification.  Those boxes include one for being screened for a nuclear duty position and another for assignment to a nuclear duty position.  No box is checked in this section, providing evidence against this claim.  

Neither this form, nor any other evidence of record, tends to show that he was exposed to ionizing radiation during service.  This includes his DD Form 214.  Although it indicates that his military education included education as a NIKE Hercules Officer, it does not indicate that he was ever exposed to ionizing radiation from nuclear warheads or that he was at risk of such exposure.  

As explained in more detail later in this decision, the Board finds that the lack of any monitoring or testing of the Veteran is more probative than his training and assignment as to whether he was actually exposed or at risk of exposure to ionizing radiation from nuclear warheads or any other source during service.  

Based on the above, there are no records to be forwarded to the Under Secretary for Health.  Based on the records obtained and the Veteran's statements regarding exposure to ionizing radiation during service (which the Board has reviewed in detail), the Board ultimately concludes that he was not exposed to ionizing radiation during service.  

September 2004 VA treatment notes document that the Veteran discovered a mass in the right breast in August 2004 and was found to have cancer.  VA treatment notes document that there has been no recurrence following surgical treatment.  

During the December 2007 DRO hearing, the Veteran explained that his claim was based on exposure to ionizing radiation, high energy from radar, and chemical exposure.  DRO Hearing Transcript at 2.  He also testified that he had seen two physicians regarding his cancer, one, Dr. "A.," saw him about the issue of chemical exposure during service in Desert Storm.  Id.  He testified that this physician informed him that his cancer was rare, ruled out genetics, and then they discussed environment.  Id.  The Veteran also testified that the physician who performed his surgery told him, in a presurgery consult, that the gestation period of his cancer was 5 to 10 years and this would put it right at the end of his service in August 1993.  

These statements, on their face, are not evidence that the Veteran was exposed to ionizing radiation or any significant chemical agent during service.  

With regard to exposure to ionizing radiation during service, he testified that this exposure occurred when he served as an Assembly Maintenance Officer at a Hercules Special Weapons site run by the Royal Belgian Air Force in Germany.  Id.  at 1 and 4.  When asked about records of his radiation exposure and if he was regularly examined, he testified that, in late 1983 or in 1984, there was a Department of Energy Radiation Inspection and "some big deal with the DoD coming over checking exposure or something from our weapons.  They did it.  I wasn't, . . . I took them down range, but that was about it."  Id. at 4.  

When asked about the radioactive nature of the weapons, the Veteran responded that "all I know is there are the, when you look at my life and you look at my condition now, these are the only factors that could possibly lead to me having to have a mastectomy on my right breast."  Id.  

A detail review of the Veteran's early statements, overall, makes clear that the Veteran himself was not sure that he was ever exposed to radiation form nuclear weapons.  Instead, he appears to conclude that as he has this disability he must have been exposed to radiation in service, a medical determination ("I have this problem, therefore I must have been exposed to radiation) that he is simply unqualified to give. 

Later in the hearing the Veteran reported that, while serving in the National Guard, he was exposed to radiation because it was his understanding that the sides of tanks are lined with depleted uranium.  Id. at 6.  He testified that he was not a tank commander but he was around tanks for about six or seven hours when scouting different sites.  Id.  

During the hearing before the undersigned, the Veteran testified that his Officer Evaluation Reports show that he was an Assembly and Maintenance Officer and "my task was to pro - to mate nuclear warheads to delivery systems."  Board Hearing Transcript at 8.  

Contrary to this testimony, providing some evidence against this claim, his evaluation reports in question, dated from 1984 to 1991 do not state that he was involve in mating nuclear warheads to delivery systems or that he actually did so.  Nor is there evidence that even if he was involved in such work, the safety measures were so deficient that such work resulted in exposure to ionizing radiation.  

The Veteran's reports of exposure to ionizing radiation are more in the nature of speculation that he may have been exposed than in the nature of a report of actual knowledge of exposure.  This is shown by his report that he remembers some inspection and that DoD was "checking exposure or something from our weapons" and his reported understanding that tanks were lined with depleted uranium and he was exposed to ionizing radiation from being around tanks for six or seven hours.  His response to the question regarding radiation testing during service tends to show that he was not part any testing program to evaluate radiation exposure of individuals.  Finally, the last statement quoted above, that there could be no cause of his breast cancer other than in-service radiation exposure, is consistent with the speculative nature of his statements regarding exposure.  That is, his statements are more in the way of looking for a possible cause for his cancer than actually knowing of a cause or providing accurate statements regarding when and how he was exposed to radiation from nuclear weapons.   

The Board concludes that the Veteran's statements are not competent evidence of exposure to ionizing radiation during service.  He has pointed to no evidence that he was exposed other than that he served at a missile site in Belgium that he believed had access to nuclear warheads and that he was in the vicinity, for several hours, of tanks that he thinks were lined with depleted uranium.  It is clear, based on a detailed review of the statements overall, that he has no actual knowledge of exposure to ionizing radiation and that he speculating based on the nature of his unique disability.  His statements in this regard are not expert statements but rather the report of facts of which, as shown by his testimony, he has no actual knowledge.  See Layno v. Brown, 6 Vet App. 465, 469 (1994) ("Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  In Layno, the Court made it clear that competency of evidence applies not only to evidence addressing a medical question.  What the Court found incompetent in that case were statements made by affiants as to what a physician had diagnosed Mr. Layno as suffering from where the affiants had not actually been present when the physician rendered a diagnosis and thus had no actual knowledge of what the physician diagnosed.  Id. at 471.  

Here, in any event, even if the missile defense system unit did have nuclear warheads in its possession, the presence of such warheads does not equate to exposure to ionizing radiation.  Nor does the Veteran know if there was ionizing radiation present from the tanks he reports being near for a limited period of time many years.  What the Veteran's statements is competent evidence of is no more than that he was assigned to a unit with possible access to nuclear warheads and that he was near tanks for a highly limited period of time.  His statements are not competent evidence that he was exposed to ionizing radiation during service and the best evidence in this case supports of finding of no exposure to radiation (a less than 50% chance). 

Even if there could be an argument that his testimony in this regard was competent evidence and some evidence of possible exposure to ionizing radiation, his testimony in response to the question as to whether any testing was conducted is evidence that he was not exposed to ionizing radiation during service.  This is because, given the years that he served and the common knowledge of the dangers of such exposure, if he was at risk of exposure to ionizing radiation it is highly likely that he would have been monitored during service.  If such were the case, it is highly likely that he would recall more than an inspection "checking exposure or something from our weapons" in 1983-84 and highly likely that there would be some record of monitoring in either his service treatment records or his service personnel records (which appear complete).

It can be reasonably inferred from his service records that he was not exposed to ionizing radiation during service (less than a 50% chance).  In March 2011, the Board remanded this matter to the AOJ to make additional efforts to obtain the Veteran's service personnel records and any DD Form 1141 Record of Occupational Exposure to Ionizing Radiation concerning the Veteran.  It also directed the AOJ to ensure that the Veteran was scheduled for a VA examination and to obtain a medical opinion as to whether the Veteran's breast cancer was caused by exposure to radiofrequency energy from radar units or by exposure to an unidentified chemical agent during his active service in the Persian Gulf.  The Board directed the AOJ that if it was determined that he was exposed to ionizing radiation during service, then the AOJ was to also ask for an opinion as to whether such exposure caused his breast cancer.  This was in response to terms agreed upon by the Parties in the April 2010 JMR.  

Of record is a Personnel Information Exchange System (PIES) response to an AOJ request for the Veteran's service personnel records including to furnish service personnel records to confirm radiation risk.  This was printed in September 2011 and shows an overall completion date in March 2008.  Another document indicates that the address code 11, under which the request was made, was no longer valid and to submit the request via the Defense Personnel Records Image Retrieval System (DSPRIS) Web application.  There is also a report of a September 2011 AOJ request via the DPRIS Web application for records of the Veteran.  Associated with the claims file is an envelope marked DPRIS Print and Personnel Records. 

Records included in this envelope document the Veteran's service assignments.  It is noted that the Veteran had previously provided copies of performance evaluation reports that indicated that in 1985 he was an assistant team commander of a platoon size USA Artillery Team deployed in a tactical configuration at an isolated location in support of a Belgian Nike Hercules Squadron.  This shows that he was responsible for supervising and training a nine man section in the proper assembly and maintenance of highly sensitive U.S. weapons.  There is no report of exposure to radiation in performance evaluations or elsewhere in the personnel file.  

Weighing the Veteran's reports of exposure against the service personnel and treatment records, the Board finds the service records more probative on the question of whether he was exposed to ionizing radiation during service.  Therefore, a theory of causation based on exposure to ionizing radiation cannot result in a grant of service connection for breast cancer in this case.  The Veteran's own ambiguous statements on this issue earlier in the adjudication process only support this finding (as cited above).   

Of record is a March 2009 letter from the physician who treated the Veteran for his breast cancer.  She stated that the cause of cancer in general include genetics and environmental factors.  She reported that the Veteran underwent genetic testing and his gene sequencing was negative for a mutation.  She also stated that the Veteran had indicated a prolonged exposure to and/or handling of nuclear weapons during service and that given the negative genetic test results, this exposure would be his greatest risk and should be considered the cause of his breast cancer.  

The Board has not ignored the March 2009 letter from the physician who treated the Veteran for his breast cancer or the reports of what physicians told him relating his breast cancer to exposure to radiation.  However, the basis for these medical statements is that he was exposed to radiation during service and the Board finds that there was no such exposure.  In the March 2009 letter, the physician did not state or infer that the only possible cause of the Veteran's breast cancer was in-service exposure to ionizing radiation.  Rather, she accepted as fact that he was exposed to radiation from handling nuclear weapons.  As the Board here determines that he was not exposed to ionizing radiation during service, this physician's statements are not a basis to grant service connection based on exposure to ionizing radiation during service.  

His reported in-service exposure to chemical agents likewise is purely speculative.  He based the exposure on the fact that an alarm went off when he was in the Persian Gulf and they had to get into protective gear.  Although there are presumptive provisions based on 1990 and later service in the Persian Gulf, the Veteran's breast cancer is a diagnosed disease and does not fall into any category for which service connection can be presumed based such service.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317 (2013).  

Here, the Veteran's testimony is not based on knowledge of exposure to any specific chemical agent or even that he was exposed to a chemical agent when the alarm went off.  Rather, it is based on his presence when an alarm went off.  That testimony is only a possible exposure to some unidentified chemical agent and, as such, is too speculative to establish that he was exposed to a chemical agent.  The Board therefore concludes that there is insufficient evidence to support such exposure and no reasonable possibility that further development could yield such evidence.  As service connection cannot be established based on mere possibility, service connection cannot be granted in this case based on exposure to a chemical agent during the Veteran's service in the Persian Gulf.  

In November 2012, the Veteran underwent a VA examination consistent with the directive in the Board's March 2011 Remand.  The physician provided an opinion that the Veteran's breast cancer was at least as likely as not incurred or caused by service.  The examiner provided the following rationale:  

His record does not document any daily exposure to radiofrequency.  However his history does document a single large dose of radiofrequency, and exposure to an as yet unidentified chemical that triggred (sic) exposure alarms and was never identified.  The most convincing data is from his genetic screening which is attached and which, in my opinion makes his cancer much more likely due to environmental exposure.

The AOJ returned that opinion to the examiner for failure to provide a sufficient medical rationale.  In a December 2013 addendum to the opinion, that examiner provided the following:

The previous medical opinion was not clearly written and the genetic study done on the genetic make up on the patient's breast cancer did not make it to the reviewer.  There is no scientific evidence that radio frequency exposure causes cancer . . . . period.  The history of the exposure was obtained from the patient himself and was said to be prolonged exposure due to a malfunctioning rader (sic) unit on the missle (sic) launch system.  The patient also provided the history of the unknown agent that triggered their detection alarms prompting their deployment of their gas masks until sensors revealed the area safe.  I did resort to speculation that the combination of the radio frequency exposure compined (sic) with an unknown cemical (sic) agent created a possible causitive (sic) environment . . . . . . . but only after looking at the genetic screening.  I contacted the patient by phone today and asked that he make another copy of the genetic screen and bring it to the C&P clinic so that it may be attached once again.  He will do so.  I also asked that he provide any supportive medical information available from any of the other men present on site when the towo (sic) events occurred

Taken together, these two statements show that the November 2012 opinion is of only the most minimal of probative value because that opinion was purely speculative.  

With regard to the question of exposure to a chemical agent during service as a cause of his breast cancer, the Boards finds that no further opinion is necessary.  Upon reflection, the question the Board asked, essentially whether the Veteran's breast cancer was cause by an exposure to an unspecified chemical agent during service, is one that by its very nature invites nothing more than a purely speculative answer.  This is because even if it could be determined that he was exposed to some "unspecified chemical agent" it would require a medical professional to provide an opinion without knowing the identity of the chemical agent.  It is not reasonable, and it is highly unlikely, to expect anything other than a merely speculative answer to that question.  In this case, it was impossible to provide a medical opinon of any value.  

Furthermore, the only evidence offered of exposure to a chemical agent during service is that the Veteran had to don protective gear when an alarm sounded.  There is no evidence that there actually ever was a chemical agent present.  Nor is there any evidence that, even if there was a chemical agent present, the protective gear and alarm system did not provide the protection that they were designed to provide.  The Board thus finds that the in-service element is not met with regard to exposure to a chemical agent during service in the Persian Gulf and nothing other than a speculative opinion is possible as to that theory of causation.  

Pursuant to a request from the Board, a May 2014 independent medical opinion was obtained from a physician who is associate professor of radiation oncology, as to the theory that the Veteran's breast cancer was caused by exposure to electromagnetic radiation from radar.  

The physician indicated a review of the Veteran's medical history and recited that relevant history.  She included information from a literature review citing to etiologic factors for male breast cancer.  Those included genetic, endogenous estrogen levels, and exposure to ionizing radiation factors.  

The physician provided the following expert opinion:

Exposure to electromagnetic radiation has not been conclusively demonstrated to be associated with an increased incidence of male breast cancer.  Although there are publications in the 1990s suggesting that exposure to electromagnetic radiation results in an increased incidence of male breast cancer, these studies have not measured the exposure to EM radiation directly and have presumed exposure based on the stated occupation of the subject.  The rarity of male breast cancer makes it difficult to conduct large scale conclusive study regarding the ability of EM radiation to cause male breast cancer.  At the current time, the World Health Organization has classified electromagnetic and microwave radiation as "possibly carcinogenic" but review of their report reveals that they are referring mainly to brain tumors from cell phone use.  The United Air Force Research Laboratory has published a report stating that there is no conclusive evidence that exposure to electromagnetic radiation is carcinogenic.  Given the above, it is my opinion that is unlikely that this Veteran's breast cancer is in any way related to his exposure to electromagnetic radiation while in service.  

The Board finds this opinion adequate and highly persuasive evidence against the claim.  The physician supported her opinion with literature and, given her occupation, she is well qualified to know the current state of medical knowledge in this area.  

In July 2014 argument, the Veteran's representative asserted that the medical opinion was inadequate.  She argued that the physician failed to accurately state how unlikely the breast cancer is related to the service.  She contended that he must state "whether it was at least as likely as not (greater than 50/50 probability) that the Veteran's breast cancer was related to service."  

The Veteran's representative argued that the physician did not explain in detail whether it was more likely than not that the Veteran's breast cancer was service related.  The representative argues that it is "seemingly possible from the lack of details that "unlikely" could be a 50-50 call for the veteran."  She then contends that the Veteran should be afforded the benefit of the doubt.

These arguments are without merit.  The most important reason that the Board makes this finding is that the Veteran's representative's argument is based on a misapplication of the evidentiary standard.  The evidentiary standard, that the representative refers to as the benefit of the doubt applies to VA's weighing of evidence that is in equipoise, not to an evaluation of the state of medical knowledge.  

Here, the physician based her May 2014 opinion on the state of medical knowledge.  She is not requiring that there be conclusive evidence that this veteran's breast cancer was caused by exposure to electromagnetic radiation in order for her to render a positive nexus opinion.  She is basing her opinion that it is unlikely ("unlikely" being a less than 50% chance) that his breast cancer was caused by exposure to electromagnetic radiation on the fact that there is no conclusive evidence that electromagnetic radiation causes male breast cancer.  Furthermore, this is not an opinion based on mere speculation.  The physician's opinion is unequivocal.  

It is clear from her opinion that the state of medical knowledge is such that it has not been established (no conclusive evidence) that electromagnetic radiation causes male breast cancer.  Therefore her opinion is adequate.  It is neither logical nor required by law that a medical expert would be expected to provide a specific probability of a nexus where the medical evidence is not conclusive as to whether the asserted cause of a disease is indeed a cause of the disease.  That it is difficult to conduct research in this area does not mean that the lack of conclusive evidence results in a grant of benefits.  It is just a reason for the current state of medical knowledge in this area.  

Beyond the above, it is important to note that the representative has no evidence to support the theory that it is at least as likely as not (50% or greater chance) that electromagnetic radiation cause's male breast cancer.  The Board is not required to disprove every theory of entitlement, particular in light of the number of theories the Veteran has raised.  

Beyond the above, the representative's interpretation of the word "unlikely" is strained.  A common definition of the word "unlikely" is as follows:  1. Not likely; improbable.  2.  Likely to fail.  With synonyms of doubtful, improbable and questionable and a core meaning of showing little or no likelihood of happening or being true.  Webster's II New College Dictionary, 1207 (2001).  

From the context of the opinion and the common usage as shown by the dictionary definition, the Board concludes that the opinion is not one that can reasonably be construed meaning a 50-50 estimation of probability or one that is ambiguous. Rather, the core meaning of the word "unlikely," as shown by the dictionary definition is that there is greater than a 50 percent probability that the Veteran's breast cancer (a less than 50% chance) is not in any way related to exposure to electromagnetic radiation during service.  

The representative next interprets the research articles that the examiner referred to in her report and included in with the May 2014 opinion.  In doing so, the representative inserts her lay opinion.  Interpreting research studies as to the medical impact of the research is itself a function that requires expertise.  Furthermore, the representative's interpretation is contrary not only to the examiner's expert understanding of the article but the conclusion of the article itself.  

The representative refers to one statement found in the study, Epidemiology of Male Breast Cancer, that the physician included with and cited to in her May 2014 opinion letter.  What the representative quoted was as follows: "A study by Tynes et al. (11) did report a significant 2-fold risk [of cancer] elevation for Norwegian workers exposed to EMF's."  Epidemiology of Male Breast Cancer, Joli R. Weiss, Kirsten B. Moyisch and Helen Swede.  Cancer Epidemiology."

The actual reference in the article Epidemiology of Male Breast Cancer is as follows:  "A study by Tynes et al. (111) did report a significant 2-fold risk elevation for Norwegian workers exposed to EMFs."  Endnote 111 is: "Tynes T, Andersen A, Langmark F. Incidence of cancer in Norwegian workers potentially exposed to electromagnetic fields.  Am J. Epidemiol 1992;136:81-8."

The representative injects her lay opinion as to the state of medical knowledge, in effect offering her own medical opinion, based on one sentence describing results from one study (listed as one of 126 endnotes) and relies on that sentence in the face of an article indicating what the examiner concluded was inconclusive evidence of a relationship, and what the very article that the representative argues from concluded was inconclusive evidence of a relationship.  In this regard, the last paragraph of the article Epidemiology of Male Breast Cancer is as follows:  

The most frequently examined epidemiologic risk factors for [male breast cancer] include disorders associated with increased estrogen levels, testicular disorders, gynecomastia, occupational and environmental exposures, and dietary factors.  Those risk factors that seem to be consistently associated with [male breast cancer] include obesity, testicular disorders (e.g., cryptorchidism, mumps orchitis, and orchiectomy), and radiation exposure.  The associations between risk factors such as prostate cancer, trans-sexuality, liver cirrhosis, dietary risk factors, and exposure to EMF's, PAHs, or high temperatures remain inconclusive, and further investigation into these factors is warranted.  

Thus, the medical professional's May 2014 opinion is consistent with the summary stated in the article that she cited to in the May 2014 opinion.  The Board finds the Veteran's representative's argument unpersuasive.  At base, what determines the likelihood that an asserted cause of a disease is a cause, is, for a complex question such as the cause of a type of cancer, a question requiring medical expertise.  Part of that expertise is understanding what it is that research tells the medical community.  What such research means in such a context is itself a determination requiring medical expertise.  The representative's argument is not based on any demonstrated medical expertise.  It is a lay opinion as to nexus and not itself competent evidence.  To the extent that it is an argument, it is not persuasive for the reasons just discussed.  

Simply stated, the expert, based on a highly detailed review of the evidence and studies available, found that it was less likely than not (a less than 50% chance) that this problem was related to electromagnetic radiation.  The reports cited by the representative only supports the detailed review of this subjective that the expert has provided to the Board.   

The remainder of the representative's argument is similarly unpersuasive.  She states "[a] lack of conclusive evidence in finding a link does not mean that there is conclusive evidence against finding a link."  Whether there is conclusive evidence against a link is not particularly important in this case.  There is no legal requirement that there be conclusive evidence showing that a link does not exist.  Indeed, such a requirement would allow for a nexus based on practically any asserted cause because, as a matter of logic, conclusive evidence to prove a negative is rare indeed.  Conversely evidence that conclusively does proves cause and effect links is not rare in medicine or other fields.  The Board does not have to determine the cause of the disability. 

As to the argument that the physician's opinion does not contain a rationale, this argument totally ignores the rationale that is contained in the May 2014 letter and against which the Veteran's representative has argued.  Other than the one sentence conclusion stated under the heading OPINION, the remainder of the two page letter is the rationale; i.e., that because there is no conclusive evidence of a link it is unlikely that electromagnetic radiation exposure during service caused the cancer.  Evdience that the Veteran's own representive has cited clearly suggest the likely cause of the 
breast cancer (those risk factors that seem to be consistently associated with male breast cancer include "obesity, testicular disorders [e.g., cryptorchidism, mumps orchitis, and orchiectomy], and radiation exposure", not electromagnetic radiation.)

Finally, the representative misapplied an evidentiary standard to the state of medical knowledge and imbedded a burden shifting argument when she stated that "[t]he veteran therefore asks that, in light that there is not conclusive evidence that preponderates against finding that the veteran's male breast cancer is caused by his EM radiation exposure, the Board find that the requirements for an award of service-connection benefits for such a disorder have been met."  

The May 2014 opinion explained that the World Health Organization has classified electromagnetic radiation as possibly carcinogenic (which the Board would not dispute).  To grant service connection based on the state of medical knowledge would be to root that grant in nothing more than possibility (a less than 0% chance).  This amounts to a rule that if it is not known whether there is a cause and effect relationship, but such is possible, then the nexus element is met.  There is no such rule in VA benefits law.

What the physician relied on in her May 2014 opinion was the lack of conclusive evidence of a link between exposure to electromagnetic radiation and male breast cancer.  This is an adequate rationale.  The representative's assertion that there has to be conclusive evidence of no link or the evidence is in equipoise is without support.  It is a mischaracterization to equate the lack of conclusive evidence of a link to a 50-50 probability that there is a link.  First, such an equation has no logical basis.  The fact that there is no conclusive evidence of a link does not logically lead to the conclusion that there is a 50-50 probability of causation.  Second, if such were the case then any asserted causal relationship, however absurd, where there had been no conclusive evidence of no link would be deemed as being equally probable.  There is not an approximate balance of evidence on the nexus question in this case; which is to what application of the benefit of the doubt rule applies.  That it is merely possible that exposure to electromagnetic radiation could cause male breast cancer is not sufficient to grant service connection.  

The Veteran's own opinion that exposure to electromagnetic radiation from radar during service caused his cancer is not competent evidence.  The fact that there are published research articles addressing the "possible" relationships is itself evidence that competent statements regarding this possible cause and effect relationship requires medical expertise (which was obtained).  Otherwise it would not follow that articles such as the ones provided with the May 2014 opinion letter would be published in medical journals.  As the Veteran has not demonstrated the medical or scientific expertise necessary to address this medically and highly scientifically complex question and his nexus determination is not one that can be made on observation by his senses, his nexus opinion is not competent evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).

The Board has reviewed the articles submitted in support of the Veteran's claim along with a letter from his former representative in February 2008 and submitted by the Veteran in December 2008.  None of those articles establish that the Veteran was exposed to ionizing radiation during service or to any significant chemical agent during service in the Persian Gulf.  None of the articles show that his breast cancer was caused by in-service exposure to electromagnetic radiation from radar units.  In short, the articles are not probative as to the cause of the Veteran's breast cancer.  

Here there is a probative negative nexus opinion as opposed to lay opinions regarding a question that requires medical expertise to address.  The preponderance of evidence in this case is against a finding that there is a nexus between the in-service exposure to electromagnetic radiation from a radar unit and the Veteran's breast cancer.  The preponderance of evidence is against findings that he was exposed to ionizing radiation or a cancer causing chemical agent during service.  Finally, the preponderance of evidence is against findings that his breast cancer manifested during service, manifested within one year of separation from service, or was otherwise caused by his active service.  For these reasons, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  In the instant case, VA provided adequate notice in letters sent to the Veteran June and November 2006, February 2008, and September 2011.  To the extent that some of this notice was provided after the initial unfavorable adjudication of his claim by the AOJ, any timing error is harmless error.  This is because after the February 2008 and September 2011 letters were sent, the Veteran had a meaningful opportunity to participate in the processing of his claim and, as recently as in the August 2013 Supplemental Statement of the Case, the AOJ readjudicated the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).   

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and personnel records are associated with the claims file as well as statements submitted by the Veteran from a private physician and articles submitted by the Veteran in support of his claim.  VA has made all required efforts to obtain evidence of exposure to ionizing radiation during service.  This includes the requests for records shown by the PIES and DPRIS system responses as explained in the Merits section of this decision.  

The May 2014 independent medical opinion is adequate and highly probative on the question of whether in-service exposure to non-ionizing radiation from radar caused the Veteran's breast cancer.  This is because, as explained in the Merits section of this decision, the physician provided an adequate rationale to support her opinion and that rationale included sufficient evidence that she had sufficient facts and data upon which to render the opinion.  See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-304 (2008).  

The law requires that there be substantial compliance with the remand directives of the Court and the Board.  See Dyment v. West, 13 Vet. App. 141 (1999).  In the April 2010 JMR, the Parties agreed that the Board must ensure that VA had met its duty to assist in obtaining evidence of radiation exposure during service.   Specifically, the Parties referred to a PIES response to an AOJ request that informed the AOJ that there were no records at Code 13 for the Veteran and informed the AOJ to address any other requests to Code 11.  The Parties agreed that there was a deficiency in VA meeting its duty to assist because there was no indication that any additional requests or efforts were made to verify the Veteran's reported exposure to ionizing radiation during service.  

The later PIES response referred in the Merits section of this decision as well as the subsequent DPRIS request and response demonstrates substantial compliance with this directive.  

In that JMR, the Parties agreed that the Board had not explained its statement that there was no evidence that the Veteran was exposed to ionizing radiation during service and did not address the credibility and competency of the Veteran's testimony regarding the alleged in-service radiation exposure.  In the Merits section of this decision, the Board provided an explanation as to why the evidence tends to show that the Veteran was not exposed to ionizing radiation during service and the competency of his statements regarding such exposure.  It is not so much that the Veteran is not credible in this regard (a detailed review of his own early statements in this case suggest that he himself is not clear he was ever exposed to radiation during service), it is that he is not competent to provide evidence of actual exposure to ionizing radiation and the evidence that he provides is not of actual exposure to ionizing radiation, but concerns that he was exposed (his belief that "tank exposure" for several hours may have been the cause of his radiation exposure is particularly illuminating on this point).  

As the Boards explains, other evidence - most notably his reports as to what testing was done during service, tends to show that he was not exposed (a less than 50% chance) to ionizing radiation during service and at no appreciable risk of such exposure.  In so doing, the Board addressed the Veteran's testimony as well as what is found on his DD Form 214, as referenced by the Parties.  In summary, while the Board finds it possible he was exposed to radiation, the best evidence in this case makes it unlikely that he was exposed to radiation in service.  

The Parties also agreed that the VA's treatment of the opinion provided by the physician who treated the Veteran for his breast cancer was inadequate.  In the Merits section of this decision, the Board discusses that opinion that was provided in the March 2009 letter:  It finds that the opinion is not probative because it is based on exposure to ionizing radiation during service but the Board has determined that there was no such exposure (a less than 50% chance).  

The Board finds that there has been substantial compliance with its directives stated in the March 2011 Remand.  The directive to obtain the Veteran's personnel records and any DD Form 1141 was carried out by the AOJ.  There is no evidence of exposure to ionizing radiation in the obtained service personnel records and no DD Form 1141.  For this reason, further regulatory development pursuant to 38 C.F.R. § 3.311 is not required.  

The Board also directed that VA provide a relevant examination and obtain medical opinions.  The requested examination was provided and the opinions obtained and, given the opinion responses, the Board concludes that the examiner had a legitimately speculative opinion as to the chemical agent exposure theory of causation.  

Furthermore, the Board concludes that given that there is insufficient evidence to show that the Veteran was exposed to a chemical agent during his service in the Persian Gulf, as he has alleged, any further question in this regard could result in nothing other than a highly speculative opinion as to whether "it" caused the Veteran's breast cancer years later.  Therefore, it follows that there is no further duty to obtain such an opinion because there is no reasonable possibility that such development could substantiate his claim.  

Again it is important to note that the Board is not required to find the cause of the Veteran's disability (which, unfortunately, may never be known), or to refute every theory of entitlement (in this regard, it is critical to note that the Veteran's own view of what caused this disability is not always constant, raising one hypothesis of entitled at one point in the long adjudication of this case, and then raising other at a later stage).  When the Board obtains a medical opinion is clearly indicated by the Veteran's Court.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Beyond the above, it is important to note that apart sometimes arguably deficient examinations and medical opinions based on highly limited factual evidence (opinions that have been corrected) and searches for records in some cases 30 years old, no evidence in this case has ever been submitted that suggests any of the Veteran's theories of entitlement have any actual validity (beyond a tenuous finding of "possibility" - i.e. - that it is not "impossible" there is a connection).  It is important for the Veteran to understand that this is not a standard that provides the Board with a basis to grant this claim. 

In this case, the Board has made every effort, over several years, to meet the requirements of the JMR fully.  Although the opinion was not adequate as to the radar radiation theory of causation, corrective action was undertaken and the May 2014 opinion was adequate.  This opinion therefore provides compliance with the March 2011 Remand and the JMR, a critical issue in this case. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  





ORDER

Service connection for right breast cancer, to include as a result of exposure to ionizing radiation, high energy radar exposure, and chemical exposure, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


